DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 4/20/2022 has been fully considered. Claims 1-32 are cancelled, claims 42-64 are withdrawn and claims 33-64 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 33-41 in the reply filed on 4/20/2022 is acknowledged.

Claims 42-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected products and processes, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/2022.

Claim Objections
Claims 33-36 objected to because of the following informalities:  
The phrase “the luminescent substance” in line 15 of claim 33, line 2 of claim 34, line 2 of claim 35 and line 2 of claim 36 should be changed to the phrase “the at least one luminescent substance”.
The phrase “the emission radiation” in line 24 of claim 33 and lines 1-2 of claim 34 should be changed to the phrase “the primary emission radiation”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 40, the groups of layers for the functional layer is indefinite in that is unclear which layer structure the functional layer should have.
It is advised using Markush group language or similar language in order to differentiate each layer structure for the functional layer in order to overcome this rejection.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 40 recites the broad recitation multilayer structure, and the claim also recites namely two semitransparent layers and a dielectric layer arranged between two semitransparent layers which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Endres et al (US 2011/0174884) in view of Saito et al (US 2011/0084602).

Regarding claim 33, Endres discloses a card (Abstract) comprising a security element (Fig. 7 #2; paragraph [0075]) built on a transfer substrate (Fig. 7 #3; paragraph [0075]); wherein the security element comprises an embossing lacquer layer (Fig. 7 #4; paragraph [0075]), an embossed diffraction structure (Fig. 7 #5; paragraph [0075]), a metallization (Fig. 7 #8; paragraph [0075]) and an adhesive layer (Fig. 7 #9; paragraph [0076]); and wherein the adhesive layer comprises luminescent substances (paragraph [0045]).
The card reads on the claimed security transfer element for a value document. The security element reads on the claimed security element layer composite. The transfer substrate reads on the claimed carrier film detachably connected to the security element layer composite. The embossing lacquer layer, embossed diffraction structure and metallization reads on the claimed functional layer which after being transferred develops an optically variable effect for a viewer. The top surface of the embossing lacquer layer where the transfer substrate is removed reads on the claimed upper side. Adhesive layer #9 is disposed on a side opposite to the upper side. The structure of the embossed diffraction structure and metallization reads on the claimed functional layer being opaque to the primary emission radiation of the luminescent substance.


    PNG
    media_image1.png
    216
    348
    media_image1.png
    Greyscale


Endres does not appear to explicitly disclose the card comprising the luminescent substance having a primary emission radiation in the wavelength range between 700 nm and 2100 nm and being excited by an excitation radiation in the wavelength range between 400 nm and 2100 nm.

However, Saito discloses an adhesive luminescent composition for use in security sheets (paragraph [0035]), wherein the adhesive luminescent composition forms an electroluminescent layer (paragraph [0036]) and wherein the adhesive luminescent composition comprises an inorganic electroluminescent material comprising adding thulium fluoride as a luminescent center material to zinc sulfide as a base material (paragraph [0050]).
Since the structure of the inorganic electroluminescent material of the luminescent center material of thulium fluoride added to the base material of zinc sulfide is the same as the structure of the inorganic pigment doped with thulium, it is clear that the inorganic electroluminescent material of the luminescent center material of thulium fluoride added to the base material of zinc sulfide would intrinsically have a primary emission radiation between 1600 nm and 1850 nm and be excited by an excitation radiation in the wavelength range between 400 nm and 2100 nm. Paragraph [0030] of Applicant’s Specification states that inorganic pigments doped with thulium would provide a primary emission radiation in the range between 1600 nm and 1850 nm.

It would have been obvious to one of ordinary skill in the art having the teachings of Endres and Saito before him or her, to modify the card of Endres to include the electroluminescent layer formed from an adhesive luminescent composition of Saito  for the adhesive layer of Endres because having the required electroluminescent layer provides a layer having an adhesive property for adhering layers in a laminate together and a luminescent effect for a security article for a desired optical effect for increased forgery proofness.

Regarding claim 34, Endres does not appear to explicitly disclose the card comprising the luminescent substance having a primary emission radiation in the wavelength range between 1600 nm and 1850 nm.

However, Saito discloses an adhesive luminescent composition for use in security sheets (paragraph [0035]), wherein the adhesive luminescent composition forms an electroluminescent layer (paragraph [0036]) and wherein the adhesive luminescent composition comprises an inorganic electroluminescent material comprising adding thulium fluoride as a luminescent center material to zinc sulfide as a base material (paragraph [0050]).
Since the structure of the inorganic electroluminescent material of the luminescent center material of thulium fluoride added to the base material of zinc sulfide is the same as the structure of the inorganic pigment doped with thulium, it is clear that the inorganic electroluminescent material of the luminescent center material of thulium fluoride added to the base material of zinc sulfide would intrinsically have a primary emission radiation between 1600 nm and 1850 nm. Paragraph [0030] of Applicant’s Specification states that inorganic pigments doped with thulium would provide a primary emission radiation in the range between 1600 nm and 1850 nm.

Regarding claim 35, Endres discloses the card comprising the adhesive layer comprises luminescent substances (paragraph [0045]).
Paragraph [0045] discloses the luminescent substances being visible under UV light or IR light and does not mention any other emissions that are visually recognized. This would read on the claimed luminescent substance not having any additional anti-Stokes emissions that can be visually recognized by humans.

Regarding claim 36, Endres does not appear to explicitly disclose the card comprising the luminescent substance comprising an inorganic pigment doped with thulium.

However, Saito discloses an adhesive luminescent composition for use in security sheets (paragraph [0035]), wherein the adhesive luminescent composition forms an electroluminescent layer (paragraph [0036]) and wherein the adhesive luminescent composition comprises an inorganic electroluminescent material comprising adding thulium fluoride as a luminescent center material to zinc sulfide as a base material (paragraph [0050]).
The inorganic electroluminescent material of the luminescent center material of thulium fluoride added to the base material of zinc sulfide reads on the claimed inorganic pigment doped with thulium.

Regarding claim 37, Endres does not appear to explicitly disclose the card comprising the at least one luminescent substance having a grain size of less than 15 µm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the grain size of the at least one luminescent substance to be less than 15 µm absent unexpected results, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984)

Regarding claim 38, Endres discloses the card comprising the metallization acting as a reflective coating (Fig. 7 #8; paragraph [0027]).
The metallization reads on the claimed functional layer configured to be reflective.

Regarding claim 39, Endres discloses the card comprising the security element comprising a metallization (Fig. 7 #8; paragraph [0075]).
The metallization reads on the claimed functional layer comprising a metallic layer. The metallic layer is disposed under the embossed diffraction structure as seen in Fig. 7 and would be facing away from the viewer.

Regarding claim 40, Endres discloses the card comprising the security element including at least one further feature layer comprising a layer with a color-shift effect having a thin-film structure (paragraph [0029]).
The at least one further feature layer comprising a layer with a color-shift effect having a thin-film structure reads on the claimed functional layer developing an optically variable effect comprising thin-film elements with a color shift effect.

Regarding claim 41, Endres discloses the card comprising the embossed diffraction structure providing achromatic scattering effects (Fig. 7 #5; paragraphs [0021] and [0022]).
The embossed diffraction structure reads on the claimed scattering layer with light-scattering properties being part of the functional layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785